                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

KYLE J. MCDONALD,

                  Petitioner,                           8:19CV312

     vs.
                                                    MEMORANDUM
STATE OF NEBRASKA,                                   AND ORDER

                  Respondent.


     This matter is before the court on Respondent’s Motion to Substitute
Respondent. (Filing No. 11.) Upon careful consideration,

       IT IS ORDERED that Respondent’s Motion to Substitute Respondent
(Filing No. 11) is granted. The clerk’s office is directed to update the court’s
records to reflect that Scott R. Frakes is the proper respondent in this action.

      Dated this 6th day of December, 2019.

                                           BY THE COURT:

                                           s/ Richard G. Kopf
                                           Senior United States District Judge
